assets, appellant's previous attorneys, Solomon Dwiggins & Freer, Ltd.
                        (SDF) and the estate's administrator, respondents in this appeal,
                        requested payment of their attorney fees. Appellant opposed those
                        requests, but ultimately consented to the payment of the administrator's
                        attorney fees during the February 14, 2014, and January 28, 2015,
                        hearings. The district court ordered the estate to pay the administrator's
                        attorney $115,588.61 and SDF $46,166.13. This appeal followed.
                                     Having considered the parties' arguments and the record on
                        appeal, we conclude that the district court properly considered NRS
                        150.060, NRS 150.061, and the Brunzell v. Golden Gate National Bank, 85
                        Nev. 345, 349-50, 455 P.2d 31, 33 (1969), factors in awarding the
                        administrator's attorney fees. 2 Because appellant consented to the
                        payment of the administrator's attorney fees, he has waived any challenge
                        to those attorney fees on appeal.   See Old Aztec Mine, Inc. v. Brown,    97

                        Nev. 49, 52, 623 P.2d 981, 983 (1981) (explaining that a point not
                        challenged before the district court is waived on appeal). Thus, we affirm
                        the district court's order directing the estate to pay the administrator's
                        attorney fees.
                                     Nevertheless, we conclude that the district court abused its
                        discretion in calculating the amount of fees to be paid to SDF. Albios v.
                        Horizon Cmtys., Inc., 122 Nev. 409, 417, 132 P.3d 1022, 1027-29 (2006)
                        (explaining that this court reviews an award of attorney fees for an abuse
                        of discretion). While the district court did not abuse its discretion in
                        awarding SDF attorney fees because it properly considered NRS 150.060,


                              2 We note that because appellant did not appeal from the January 12,
                        2015, order awarding the administrator's attorney the majority of the
                        attorney fees he has received from the estate, appellant's challenge to that
                        award is not properly before this court.
SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    4.agEN}.
                NRS 150.061, and the Brunzell factors, it did abuse its discretion in
                awarding SDF $12,426 in attorney fees that arose out of a separate action
                that did not benefit the estate. Albios, 122 Nev. at 417, 132 P.3d at 1027-
                29. The separate action involved the decedent's payable upon death bank
                accounts and because such bank accounts generally do not pass into the
                estate, any case dealing with these accounts could not have benefitted the
                estate.   See NRS 111.795(2) (providing that the funds in a bank account
                with a payable upon death designation belong to the payable upon death
                beneficiary after the account holder's death and the funds will only belong
                to the account holder's estate if the beneficiary does not survive); NRS
                111.799 (explaining that a transfer to a payable upon death beneficiary "is
                not testamentary or subject to estate administration").
                             Thus, the district court abused its discretion in awarding SDF
                $12,426 in attorney fees incurred in relation to this separate action and we
                reverse that portion of the attorney fees awarded to SDF. Albios, 122 Nev.
                at 417, 132 P.3d at 1027-29. Because it is unclear whether the $12,426
                was included in the $46,166.13 already paid by the estate or is part of
                SDF's remaining judgment against the estate, we remand to the district
                court for further proceedings.
                             It is so ORDERED.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                cc: Hon. Gloria Sturman, District Judge
                     Arnold Schrager
                     Solomon Dwiggins & Freer, Ltd.
                     Shawn L. Morris, Ltd.
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                  4